DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Duty of Disclosure
Applicant is reminded of 37 C.F.R. 1.56(a-b) which states:
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97 (b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.

(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.
(3) A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horspool et al. (US 2017/0046256).
In regards to claim 1, Horspool teaches a memory system comprising:
a nonvolatile memory set including at least one nonvolatile memory (flash memory array, figure 1); and
a memory controller (controller 102, figure 1) configured to:
control the nonvolatile memory set (“However, in one embodiment, a pool controller 102 is provided to facilitate orchestration of the operation of the pool of SSDs and perform at least part of the orchestration of the SSD operations.”, paragraph 0029);
write data to a memory block in a target memory block pool in the nonvolatile memory set during a target time period between a time at which an operation mode for the nonvolatile memory set is changed from a second operation mode to a first operation mode and a time at which a command including information indicating that a host expects a requested operation to be performed in the first operation mode is received from the host (“According to another embodiment of the invention, when a group transitions from ‘Maintenance Mode’ 1232 to ‘Active Mode’ 1233, it issues a Stop Garbage Collection command 1242 and then waits for a period TGCstop 1252 before the transition to ensure all pending garbage collection has completed.”, paragraph 0067; “A typical garbage collection operation involves moving any remaining valid data from a target memory block to a different memory block and then erasing the target memory block.”, paragraph 0005);
prevent execution of a background operation for the nonvolatile memory set when the operation mode is the first operation mode (“This is an ‘Active Mode’ in which the individual SSD device processes incoming write commands. No background garbage collection process is conducted in the Active Mode.”, paragraph 0036); and
control a background operation for the nonvolatile memory set to be executable when the operation mode is the second operation mode (“In the Maintenance Mode a Start Garbage Collection command 221 is issued and the SSD device in response starts a garbage collection process and evacuates dirty pages.”, paragraph 0037).
In regards to claim 9, Horspool teaches a memory controller comprising:
a memory interface configured to communicate with a nonvolatile memory set including at least one nonvolatile memory (“However, in one embodiment, a pool controller 102 is provided to facilitate orchestration of the operation of the pool of SSDs and perform at least part of the orchestration of the SSD operations.”, paragraph 0029; Flash memory array, figure 1); and
a control circuit configured to:
control the nonvolatile memory set (“However, in one embodiment, a pool controller 102 is provided to facilitate orchestration of the operation of the pool of SSDs and perform at least part of the orchestration of the SSD operations.”, paragraph 0029);
write data to a memory block in a target memory block pool in the nonvolatile memory set during a target time period between a time at which an operation mode for the nonvolatile memory set is changed from a second operation mode to a first operation mode and a time at which a command including information indicating that a host expects a requested operation to be performed in the first operation mode is received from the host (“According to another embodiment of the invention, when a group transitions from ‘Maintenance Mode’ 1232 to ‘Active Mode’ 1233, it issues a Stop Garbage Collection command 1242 and then waits for a period TGCstop 1252 before the transition to ensure all pending garbage collection has completed.”, paragraph 0067; “A typical garbage collection operation involves moving any remaining valid data from a target memory block to a different memory block and then erasing the target memory block.”, paragraph 0005);
prevent execution of a background operation for the nonvolatile memory set when the operation mode is the first operation mode (“This is an ‘Active Mode’ in which the individual SSD device processes incoming write commands. No background garbage collection process is conducted in the Active Mode.”, paragraph 0036); and
control a background operation for the nonvolatile memory set to be executable when the operation mode is the second operation mode (“In the Maintenance Mode a Start Garbage Collection command 221 is issued and the SSD device in response starts a garbage collection process and evacuates dirty pages.”, paragraph 0037).
In regards to claim 17, Horspool teaches a method for operating a memory controller (controller 102, figure 1) suitable for controlling a nonvolatile memory set including at least one nonvolatile memory (flash memory array, figure 1), the method comprising:
changing an operation mode for the nonvolatile memory set from a second operation mode to a first operation mode (“According to another embodiment of the invention, when a group transitions from ‘Maintenance Mode’ 1232 to ‘Active Mode’ 1233, it issues a Stop Garbage Collection command 1242 and then waits for a period TGCstop 1252 before the transition to ensure all pending garbage collection has completed.”, paragraph 0067);
receiving, from a host, a command including information indicating that the host expects a requested operation to be performed in the first operation mode (“According to one embodiment of the invention, when an incoming write command arrives, it will be directed to two SSDs (for high availability), where each one is in a different group in ‘Active Mode.’”, paragraph 0070);
writing data to a memory block in a target memory block pool in the nonvolatile memory set during a target time period between a time at which an operation mode for the nonvolatile memory set is changed from a second operation mode to a first operation mode and a time at which a command including information indicating that a host expects a requested operation to be performed in the first operation mode is received from the host (“According to another embodiment of the invention, when a group transitions from ‘Maintenance Mode’ 1232 to ‘Active Mode’ 1233, it issues a Stop Garbage Collection command 1242 and then waits for a period TGCstop 1252 before the transition to ensure all pending garbage collection has completed.”, paragraph 0067; “A typical garbage collection operation involves moving any remaining valid data from a target memory block to a different memory block and then erasing the target memory block.”, paragraph 0005);
preventing execution of a background operation for the nonvolatile memory set when the operation mode is the first operation mode (“This is an ‘Active Mode’ in which the individual SSD device processes incoming write commands. No background garbage collection process is conducted in the Active Mode.”, paragraph 0036); and
controlling a background operation for the nonvolatile memory set to be executable when the operation mode is the second operation is mode (“In the Maintenance Mode a Start Garbage Collection command 221 is issued and the SSD device in response starts a garbage collection process and evacuates dirty pages.”, paragraph 0037).
In regards to claim 2, 10, and 18, Horspool further teaches that the memory controller is further configured to write data to a memory block not in the target memory block pool during a time other than the target time period (“According to one embodiment of the invention, when an incoming write command arrives, it will be directed to two SSDs (for high availability), where each one is in a different group in ‘Active Mode.’”, paragraph 0070; “According to another embodiment of the invention, the groups periodically change their state, e.g., in a round robin way, such that after every period of time a different group will be in ‘Maintenance Mode’.”, paragraph 0063).
In regards to claims 3 and 11, Horspool further teaches that, when an operation mode setting command instructing the memory controller to set the operation mode for the nonvolatile memory set to the first operation mode is received from the host, the memory controller changes the operation mode from the second operation mode to the first operation mode (“According to another embodiment of the invention, when a group transitions from ‘Maintenance Mode’ 1232 to ‘Active Mode’ 1233, it issues a Stop Garbage Collection command 1242 and then waits for a period TGCstop 1252 before the transition to ensure all pending garbage collection has completed.”, paragraph 0067).
In regards to claims 7, 15, and 20, Horspool further teaches that, in the second operation mode, the memory controller is further configured to execute a background operation for a memory block in the target memory block pool to secure a free memory block to which data is able to be written, among the memory blocks in the target memory block pool (“In the Maintenance Mode a Start Garbage Collection command 221 is issued and the SSD device in response starts a garbage collection process and evacuates dirty pages. As a result, the number of free pages 251 increases.”, paragraph 0037).
In regards to claims 8 and 16, Horspool further teaches that the memory controller is further configured to prohibit change to the first operation mode while the background operation is executed (“According to one embodiment of the invention, the trigger to the state movement of the groups is a pre-defined timeout.”, paragraph 0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horspool et al. (US 2017/0046256) in view of Sinclair (US 2011/0138100).
In regards to claims 4 and 12, Horspool teaches claims 1 and 11.  Horspool fails to teach that, during the target time period, the memory controller does not change a iovalue of a write attribute indicating information on a number of write operations that are allowable in the first operation mode.  Sinclair teaches that, during the target time period, the memory controller does not change a iovalue of a write attribute indicating information on a number of write operations that are allowable in the first operation mode (“The activity limit may be a preset limit stored in local memory in the front end 802 or may be supplied by the host. The processor 206 associated with the front end 806 may compare the activity threshold to information it receives from the controllers 802 regarding the currently level of activity in the memory system. When an activity limit is in effect, the number of foreground and background operations permitted is less than the total number of subarrays.”, paragraph 0062) because “the power supply may be physically limited such that there simply is not enough power available for concurrent operations in all the subarrays” (paragraph 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horspool with Sinclair such that, during the target time period, the memory controller does not change a iovalue of a write attribute indicating information on a number of write operations that are allowable in the first operation mode because “the power supply may be physically limited such that there simply is not enough power available for concurrent operations in all the subarrays” (id.).
In regards to claim 19, Horspool teaches claims 17.  Horspool fails to teach maintaining a value of a write attribute indicating information on a number of write operations that are allowable in the first operation mode.  Sinclair teaches maintaining a value of a write attribute indicating information on a number of write operations that are allowable in the first operation mode (“The activity limit may be a preset limit stored in local memory in the front end 802 or may be supplied by the host. The processor 206 associated with the front end 806 may compare the activity threshold to information it receives from the controllers 802 regarding the currently level of activity in the memory system. When an activity limit is in effect, the number of foreground and background operations permitted is less than the total number of subarrays.”, paragraph 0062) because “the power supply may be physically limited such that there simply is not enough power available for concurrent operations in all the subarrays” (paragraph 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horspool with Sinclair to include maintaining a value of a write attribute indicating information on a number of write operations that are allowable in the first operation mode because “the power supply may be physically limited such that there simply is not enough power available for concurrent operations in all the subarrays” (id.).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horspool et al. (US 2017/0046256) in view of NVM Express (NVM ExpressTM Base Specification).
In regards to claims 5 and 13, Horspool teaches claims 1 and 11.  Horspool fails to teach that, when the target time period is equal to or longer than a set threshold time period, the memory controller transmits event information to the host.  NVM Express teaches that, when the target time period is equal to or longer than a set threshold time period, the memory controller transmits event information to the host (“If a Keep Alive Timer expires: • the controller records an Error Information Log Entry with the status code Keep Alive Timeout Expired and sets the Controller Fatal Status (CSTS.CFS) bit to ‘1’”, page 305, paragraph 1; “If host software specifies a data transfer of the size of n error logs, then the error logs for the most recent n errors are returned.”, page 120, paragraph 2) in order “to detect a malfunctioning connection, controller, or host” (page 304, paragraph 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horspool with NVM Express such that, when the target time period is equal to or longer than a set threshold time period, the memory controller transmits event information to the host in order “to detect a malfunctioning connection, controller, or host” (id.).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horspool et al. (US 2017/0046256) in view of Dillow et al. (US 8,713,268).
In regards to claims 6 and 14, Horspool teaches claims 1 and 9.  Horspool fails to teach that, when there is no free memory block to which data is able to be written 20among memory blocks in the target memory block pool, the memory controller transmits event information to the host.  Dillow teaches that, when there is no free memory block to which data is able to be written 20among memory blocks in the target memory block pool, the memory controller transmits event information to the host (“In this mode, the O-SSD will delay its GC cycle until it reaches a hard threshold where it must begin a GC cycle. In one embodiment, the O-SSD's communication to the O-RAID of the need for GC is advisory in nature, and the lack of a response from the O-RAID may not prevent the O-SSD from performing needed GC. Thus, for example, at 212, if the O-SSD reaches its hard threshold or is notified by O-RAID controller, the O-SSD performs its garbage collection activities at 214.”, Col. 6, lines 33-41) in order “to maintain proper operation” (Col. 7, lines 19-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horspool with Dillow such that, when there is no free memory block to which data is able to be written 20among memory blocks in the target memory block pool, the memory controller transmits event information to the host in order “to maintain proper operation” (id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gorobets (US 2008/0294813) teaches enabling and disabling housekeeping operations.  Tseng (US 2017/0270042) teaches values set in mode pages to enable passive garbage collection.  The other art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh (US 11,144,225) teaches a closely related invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        13 May 2022